DAVID BILSKER (Bar No. 152383)
davidbilsker@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP
50 California Street, 22nd Floor

San Francisco, California 94111

Telephone: (415) 875-6600

Facsimile: (415) 875-6700

JOSEPH MILOWIC III (pre hae vice forthcoming)
josephmilowic@quinnemanuel.com

LUCAS BENTO (pro hac vice forthcoming)
lucasbento@quinnemanuel.com

COLIN STEELE (pre hac vice forthcoming)
colinsteele@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor

New York, NY 10016

Telephone: (212) 849-7000

Facsimile: (212) 849-7100

Attorneys jor Petitioners

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA NC
IN RE APPLICATION OF LATVIA MGI TECH

SIA ET AL FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN A FOREIGN

 

PROCEEDING PURSUANT TO 28 U.S.C. § ADMINISTRATIVE MOTION TO
1782 CONSIDER WHETHER CASES SHOULD
BE RELATED

 

 

1. Petitioners Latvia MGI Tech SIA (“Latvia MGT’), MGT Tech Co., Ltd. (“MGI
Tech”), MGI International Sales Co., Ltd (“MGI International”), BGI Complete Genomics Hong
Kong Co., Ltd. (“BGI Complete”), BGI-HongKong Co., Limited (“BGI-Hongkong”), BGI Tech

Solutions (HongKong) Co. (“BGI Tech”), BGI Europe A/S (“BGI Europe”), BGI Health (HK)
Company Limited (“BGI Health”), Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel
Makine Elektrik Elektronik Ithalat thracat San. Tic. Ltd. Sti. (“Genoks”), Labema Oy (“Labema”),
Comercial Rafer, SL (“Rafer”), and Witec AG (“Witec”) (collectively, “Petitioners”), respectfully
move pursuant to Local Rules 3-12 and 7-11 to request that this Application be referred to Judge
Hixson, who is the Magistrate Judge presiding over the related case of In Re Application Of
Illumina Cambridge Ltd., No.3:19-80215-WHO (N.D. Cal.).

2. On September 6, 2019, Illumina Cambridge Ltd. filed an application pursuant to 28
U.S.C. § £782 in this Court stemming from the same facts and transactions as give rise to the

3

Petitioners’ application (the “Application”), seeking discovery from Petitioners’ affiliates for use
in patent litigation between the parties and their affiliates in multiple foreign jurisdiction. See In
Re Application Of Hlumina Cambridge Ltd., No.3:19-80215-WHO (N.D. Cal.) (the “Illumina
Application”). On November 7, 2019, Judge Hixson granted the IIlumina Application.

3. This Application and the Illumina Application concern substantially the same

parties, property, transactions, and events. This Application and the Illumina Application both

deal with Illumina and MGI and their affiliates (“Parties”). The Application and the [lumina

 

Application both seek discovery for use in foreign patent litigations between the Parties relating
to genomic technology, including, inter alia, European Patents 1 530 578, 3 002 289, 1 828 412, 2
021 415, and Turkish Patent 2018 04580. Given the substantial overlap between the facts and
issues in this Application and the Illumina Application, Petitioners respectfully request that this
Application be referred to Judge Hixson in order to preserve judicial resources and promote
efficiency in the resolution of the Application. See Local Rule 3-12 (“It appears likely that there
wil! be an unduly burdensome duplication of labor and expense or conflicting results if the cases

are conducted before different Fudges.”).
4. Because Respondents have not yet appeared in this action, it is not possible to
submit a stipulation pursuant to Local Rule 7-12.
5. Petitioner therefore respectfully submits that the efficient administration of justice

will be served by referral of this Application to Judge Hixson.

DATED: September 4, 2020 QUINN EMANUEL URQUHART & SULLIVAN,
LLP

By: _/s/ David Bilsker

 

David Bilsker (Bar No. 152383)
davidbilsker@quinnemanuel.com
50 California Street, 22nd Floor
San Francisco, California 94111
Telephone: (415) 875-6600
Facsimile: (415) 875-6700

Joseph Milowic III (pre hac vice
forthcoming)
josephmilowic@quinnemanuel.com
Lucas Bento (pro hac vice forthcoming)
lucasbento@quinnemanuel.com

Colin Steele (pro hac vice forthcoming)
colinsteele@quinnemanuel.com

51 Madison Avenue, 22nd Floor

New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100

Attorneys for Petitioners
